159 F.3d 1217
98 Cal. Daily Op. Serv. 8405, 98 Daily JournalD.A.R. 11,671Daniel MAGANA-PIZANO, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent-Appellee.
Nos. 97-15678, 97-70384.
United States Court of Appeals,Ninth Circuit.
Nov. 13, 1998.

1
Appeal from the United States District Court for the District of Arizona Stephen M. McNamee, District Judge, Presiding and a Petition for Review of an Order of the Board of Immigration Appeals.  INS No. Awb-itn-qdy.  D.C. No. CV 97-00619 SMM.


2
Before:  GOODWIN and THOMAS, Circuit Judges, PREGERSON,* District Judge.

ORDER

3
It is ordered that the opinion filed on September 1, 1998, be amended to delete the paragraph at page 5, as reported in 152 F.3d 1213 at 1215, which states:Petitions for review filed between the passage of IIRIRA on September 30, 1996, and IIRIRA's general effective date of April 1, 1997, are governed by interim transitional rules.  See IIRIRA § 309(c);  Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).


4
In lieu thereof, the following language is hereby substituted:


5
Immigration proceedings initiated by the INS before IIRIRA's general effective date of April 1, 1997, in which a final deportation or exclusion order was filed after October 30, 1996, are governed by interim transitional rules.  See IIRIRA § 309(c);  Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).



*
 The Honorable Dean D. Pregerson, United States District Judge for the Central District of California, sitting by designation